DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
The Applicant argrecite the features of amended claim 1, for example, a circuit having first and second electrodes attached to an electrically insulating material, wherein the electrically insulating material defines a base to which the first and second electrodes are attached, wherein the circuit is initially in a first impedance state, wherein the circuit is configured to change to a second impedance state due to pest activity; and a waterproof member configured to prevent moisture intrusion to the first and second electrodes prior to pest activity.  In particular, the Applicant argues that Carver requires a substrate 112 that comprises a material that is attractive to a pest species (see paragraph [0041]). Carver's electrodes (sensing element 114) are positioned on or within the substrate 112 (see paragraph [0040]). Importantly, Carver does not disclose or suggest that the electrodes 114 could be positioned separate from the substrate 112. To the contrary, Carver requires the electrodes and bait to be formed as a single component. As noted in Carver at paragraph [0015], the purposeful placement of the sensor within the bait is believed to 
The Office respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the electrodes are positioned at least partially apart from the bait matrix 124 (at page 7 of Response) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the Applicant’s arguments are not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0142953 to Carver et al. (hereinafter Carver).

a circuit (Figs. 2 and 3, sensor 102), wherein the circuit is initially in a first impedance state that is configured to change to a second impedance state due to pest activity (Fig. 3, excretion spot 116 forms an electrical bridge between the electrodes 114a and 114b, and thus the circuit changes from an open circuit configuration, i.e., first impedance state, to a closed circuit configuration, i.e., second impedance state, at least para. 0049-0050, since the second impedance state is a closed circuit configuration, the second  impedance state is lower than the first), and 
a control unit in communication with the circuit, wherein the control unit detects any change in impedance and generates a signal (the activity sensor 102 including the power source 104 and the activity indicator 106 transmit a signal indicating a change in potential across the electrodes 114a and 114b); and
a central station configured to receive the signal from the control unit in response to the control unit being registered with a gateway (Figs. 2-4, the signal 110 is transmitted to monitoring station 118 which is registered to a pest control contractor, para. 0051-0052).
Regarding claim 20, Carver discloses wherein at least a portion of the system defines a removable sensor assembly (the station 100 includes at least activity sensor 102 and activity indicator 106 as well as optional feature 108, i.e., removable, para. 0035 and 0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of US 2004/0140900 to Barber et al. (hereinafter Barber).
Regarding independent claim 1, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising:

Carver fails to disclose a waterproof member configured to prevent moisture intrusion to the first and second electrode prior to pest activity.
In the same field of endeavor, Barber discloses that by appropriate sizing and shaping of a head portion and neck portion of nubs, openings can be sealed to resist the passage of moisture and debris when base and connection members are assembled together (Figs. 3-5 and at least para. 0060-61).  That is, Barber discloses a waterproof member configured to prevent moisture intrusion to the first and second electrode prior to pest activity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver as taught by Barber.  This would have been done to prevent the passage of moisture into the circuitry of the device, as taught by Barber at least at para. 0060. 
Illustrated below is Fig. 2 of Carver marked and annotated for the applicants’ convenience.

    PNG
    media_image1.png
    684
    792
    media_image1.png
    Greyscale

Regarding claim 2, Carver discloses a control unit (processor at least para. 0056), wherein a first electrode includes a first terminal (one ending of 114a) having a first electrical potential (114a);
wherein the a second electrode (114b) is not initially in electrical contact with the first electrode (114b is not in contact with 114a, para. 0047), wherein the second electrode includes a second terminal (one end of 114b), wherein the second electrode is used in combination with the first electrode to sense pest activity (both electrodes work together to sense the excretion spot).
Carver fails to disclose wherein the control unit is removable connected to the first terminal and the second terminal via a connection mechanism.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver as taught by Barber.  This would have been done to easily replace a component or components from the device.
Regarding claim 3, Carver discloses wherein the control unit detects any change in impedance and generates a signal based on at least one of: a pre-determined time interval, when a request is received from a gateway, or when the control unit detects any change in impedance (as soon as a change in impedance is detected between the electrode the processor generates a signal through 108, at para. 0037)
Regarding claim 4, Carver discloses wherein the control unit generates one or more signal indicative of at least one of: a station ID, a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low-signal strength information (the apparatus 100 is operative to communicate a signal 110 indicating a state of the apparatus, e.g., station ID, Fig. 4 and para. 0051-0052)
Regarding claim 5, Carver discloses wherein moisture intrusion (Fig. 3, excretion spot 116) through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state (the excretion spot 116 creates a measurable impedance between the first and second electrodes 114a and 114b and the circuit becomes a closed circuit, para. 0048-0050).

Regarding claim 7, Carver fails to disclose wherein the waterproof member includes one or more points of interest for pest exploitation and wherein the one or more points of interest are configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity.
In the same field of endeavor, Barber discloses that by appropriate sizing and shaping of a head portion and neck portion of nubs, openings can be sealed to resist the passage of moisture and debris when base and connection members are assembled together (Figs. 3-5 and at least para. 0060-61).  That is, Barber discloses wherein the waterproof member includes one or more points of interest for pest exploitation (at least head and neck portion of nubs) and wherein the one or more points of interest are configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity (these components seal the device and thus prevent moisture intrusion prior to the presence of pest activity).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver as taught by Barber.  This would have been done to prevent the passage of moisture into the circuitry of the device, as taught by Barber at least at para. 0060. 

Regarding claim 9, Carver discloses a control unit configured to create a first electrical signal in the first electrode via a first terminal and monitor the second electrode via a second terminal (Figs. 2-3, power source 104 and activity indicator 106, an electrical connection is formed between the electrodes 114a and 114b, allowing current to flow from the power source 104 to the alert indicator 106, para. 0049).
Regarding claim 10, Carver discloses wherein the control unit is further configured to: measure an electrical characteristic between the first electrode and the second electrode (the power source 104 and the activity monitor 106 measure an electrical characteristic between the first and second electrodes 114a and 114b, para. 0047-0050); and determine whether there is a presence of pests based on the measured electrical characteristic (the power source 104 and the activity monitor 106 determined whether there is a presence of pests based on the measured electrical characteristic, para. 0047-0050).
Regarding claim 11, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising:
a) one or more stations comprising one or more circuits (Figs 2-4, apparatus 100 and activity sensor 102), wherein the one or more circuits monitors impedance (Fig. 3, excretion spot 116 forms an electrical bridge between the electrodes 114a and 114b, and thus the circuit changes from an open circuit configuration to a closed circuit configuration, at least para. 0049-0050);

c) one or more gateways in communication with the one or more control units in response to the one or more control units being registered with the one or more gateways (Fig. 4, communication network 114 and transmitter 108 are in communication with the activity indicator 106 and the power source 104), wherein the one or more gateways receive the signal and serve as a packet forwarder to a network server (Fig. 4, the communication network 114 receives the signal 110 from the transmitter 108 and forwards the signal to the monitoring station 118, at least para. 0050-0051); and
d) one or more application platforms to receive the signal and interpret the change in impedance as indicative of a pest presence (the monitoring station 118 receive the signal via the receiver 120 and a user interface 122 is used to interpret the change in impedance, para. 0050-0052).
Carver fails to disclose that the stations are waterproof stations. The use of waterproof stations in pest monitoring devices is well known in the art and commonly used. For example, in the same field of endeavor, Barber discloses a container providing a water resistant barrier that surrounds a bait chamber (para. 0060-0061). Therefore, Barber discloses a waterproof station.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver so that the stations are 
Regarding claim 12, Carver discloses a pest monitoring system (at least Figs. 1-3, apparatus 100 for indicating pest activity, para. 0033) comprising:
a control unit (processor), wherein the control unit is configured to detect a change in impedance between two or more electrodes (at least Fig. 2, the activity sensor 102 detects a change in impedance between electrodes 114 and 114b, as well as the power source 104 and the activity indicator 106), wherein the control unit transmits one or more signal indicative of a change in potential across the two or more electrodes (the activity sensor 102 including the power source 104 and the activity indicator 106 transmit a signal indicating a change in potential across the electrodes 114a and 114b).
Carver fails to disclose that the control unit has an engagement mechanism and that the one or more signal is further indicative of at least one of: a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low-signal strength information.
Barber discloses a latching mechanism to engage the various components of the device (at least at para. 0065).  That is, Barber discloses an engagement mechanism.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver as taught by Barber.  This would have been done to easily replace a component or components from the device.
Additionally, Carver discloses that the apparatus 100 is operative to communicate a signal 110 indicating a state of the apparatus (i.e. triggered or untriggered) via a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carver so that the signal is of a type of the one recited in the claim.  This would have been done to alert the operator of the device of a particular status of the device, as taught by Carver at least at para. 0052.
Regarding claim 13, modified Carver discloses a waterproof housing (taught by Barber and already discussed above) which holds two or more electrodes (apparatus 100), wherein the control unit (processor) is operably connected to the waterproof housing via the engagement mechanism (taught by Barber and already discussed above), and wherein, when the control unit is operably connected to the waterproof housing, the control unit automatically transmits at least one registration request to a gateway (signal is transmitted to pest control contractor). 
Regarding claim 14, Carver discloses wherein the one or more signal is transmitted from the control unit to a central device (Figs. 2-4, the signal 110 is transmitted to monitoring station 118, para. 0051) based on at least one of: a pre-determined time interval, when a request is received from the central device, or when the control unit detects any change in impedance (at least para. 0051).
Regarding claim 15, Carver discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time (pest activity, at least para. 0051-0052), and wherein the one or more signal is transmitted from the control unit 
Regarding claim 16, Carver discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time (pest activity, at least para. 0051-0052), and wherein the one or more signal is transmitted from the control unit to a cloud server (the signal 110 is transmitted to a communication network 114, i.e.., a cloud server).
Regarding claim 17, Carver discloses transmitting a signal from the control unit to a system in response to the control unit detecting a chance in impedance (at least para. 0051-0052). 
Carver fails to disclose fails to disclose wherein the signal is transmitted to a home monitoring system.
However, Carver discloses that the monitoring station 118 may be located at, for example, a pest control contractor premises. Thus, the transmission of the signal 110 to the monitoring station 118 may provide a means for relaying information regarding the status of the apparatus 100 to a pest control contractor who, responsive to the information received, can take steps to address a potential pest infestation as appropriate (para. 0052). That is. Carver teaches proving an alert to an individual regarding pest activity in order to take remedial action and thus suggests that such individual can be someone already in the premise and thus suggests transmitting the signal to a home monitoring system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Carver so that the signal is transmitted 
Regarding claim 18, Carver discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time (pest activity, at least para. 0051-0052), and wherein the signal is transmitted to a pest management professional (the signal 110 is transmitted to the monitoring station 118 which is located at a pest control contractor premise, para. 0052).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858